FILE COPY




                                  No. 07-14-00412-CR


Jeffery Sean Noblett                        §     From the 320th District Court
  Appellant                                         of Potter County
                                            §
v.                                                September 30, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated September 30, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo